Case 4:10-cr-20388-MAG-MJH ECF No. 898, PageID.13339 Filed 07/21/21 Page 1 of 8




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

                 Plaintiff,                                        Case No. 10-20388

 vs.                                                               HON. MARK A. GOLDSMITH

 SHAWN RENARD SMITH,

             Defendant.
 __________________________________/

                            OPINION & ORDER
              DENYING DEFENDANT’S MOTION FOR COMPASSIONATE
                            RELEASE (Dkt. 891)

         Defendant Shawn Smith, age 46, is currently incarcerated at the federal correctional institution

 in Fort Dix, New Jersey. Following a jury trial, Smith was convicted for five offenses: (i) conspiracy

 to distribute and possess with intent to distribute controlled substances, (ii) possession with intent to

 distribute cocaine, (iii) possession with intent to distribute heroin, (iv) felon in possession of firearms,

 and (v) possession of a firearm in furtherance of a drug trafficking crime. Judgment (Dkt. 569). The

 Court sentenced him to 240 months’ imprisonment for the first three offenses, 120 months’

 imprisonment for the fourth offense, and 60 months’ imprisonment for the fifth offense, with the

 sentences for the first four offenses running concurrently with one another and the sentence for the

 fifth offense running consecutively to the others. Id. at 3. Smith has served approximately 11 years

 of his 25-year sentence. If Smith earns full good time credit, his anticipated release date will be

 November 27, 2031.

         On June 11, 2020, Smith filed a motion for compassionate release, arguing that his release

 was warranted because his health conditions, which include type II diabetes, hypertension, and
Case 4:10-cr-20388-MAG-MJH ECF No. 898, PageID.13340 Filed 07/21/21 Page 2 of 8




 obesity, place him at higher risk of suffering severe illness from COVID-19 (Dkt. 839). The Court

 denied this motion (Dkts. 865, 874).

          On June 30, 2020, after filing his initial motion for compassionate release, Smith tested

 positive for COVID-19. See Bureau of Prisons Medical Records at PageID.13301 (Dkt. 895). Smith

 subsequently recovered and has not tested positive for the virus since then. See id. at PageID.13194–

 13195, 13197, 13199, 13281, 13285, 13288, 13297 (testing negative on 7/13/20, 10/13/20, 11/20/20,

 12/18/20, 1/14/21, 3/8/21, 4/5/21, and 4/22/21). Smith is also now fully vaccinated against COVID-

 19, having received both doses of the two-dose Moderna vaccine on March 9 and April 7, 2021. Id.

 at PageID.13191.

          On May 18, 2021, Smith filed the instant motion for compassionate release, once again

 arguing that his health conditions place him at higher risk of severe illness from COVID-19 (Dkt.

 891).1    The Government argues that Smith does not present extraordinary and compelling

 circumstances for release because he has already recovered from and been vaccinated against the

 virus (Dkt. 893). The Court agrees with the Government. Further, the factors listed in 18 U.S.C.

 § 3553(a) weigh against granting release. For these reasons, Smith’s motion is denied.2

                                        I.   LEGAL STANDARD

          The First Step Act modified the statute concerning the compassionate release of federal

 prisoners, 18 U.S.C. § 3582(c), such that district courts may entertain motions filed by incarcerated

 defendants seeking to reduce their sentences. United States v. Ruffin, 978 F.3d 1000, 1003–1004



 1
   In his reply, Smith asks the Court to reduce his sentence to time served and order home
 confinement as a condition of his supervised release (Dkt. 897). Smith’s request for a sentence
 reduction and home confinement are denied for the same reasons that his request for immediate
 release are denied.
 2
  Because oral argument will not aid the Court’s decisional process, the motion will be decided
 based on the parties’ briefing. See E.D. Mich. LR 7.1(f)(2).
                                                  2
Case 4:10-cr-20388-MAG-MJH ECF No. 898, PageID.13341 Filed 07/21/21 Page 3 of 8




 (6th Cir. 2020).3 Before granting a compassionate-release motion, a district court must engage in

 a three-step inquiry: (i) the court must find that “extraordinary and compelling reasons warrant [a

 sentence] reduction,” (ii) it must ensure “that such a reduction is consistent with applicable policy

 statements issued by the Sentencing Commission,” and (iii) it must “consider[] all relevant

 sentencing factors listed in 18 U.S.C. § 3553(a).” United States v. Jones, 980 F.3d 1098, 1101

 (6th Cir. 2020) (citing 18 U.S.C. § 3582(c)(1)(A)). If all of those requirements are met, the district

 court “may reduce the term of imprisonment,” but it need not do so. 18 U.S.C. § 3582(c)(1)(A).

        Regarding the first step of the inquiry, the Sixth Circuit has held that, with respect to

 motions for compassionate release filed by imprisoned individuals, “extraordinary and

 compelling” reasons are not limited to those set forth in U.S.S.G. § 1B1.13. Jones, 980 F.3d at

 1109. It further held that “[u]ntil the Sentencing Commission updates § 1B1.13 to reflect the First

 Step Act, district courts have full discretion in the interim to determine whether an ‘extraordinary

 and compelling’ reason justifies compassionate release when an imprisoned person files a

 § 3582(c)(1)(A) motion.” Id.

                                           II.     ANALYSIS

        A. Extraordinary and Compelling Circumstances

        With respect to motions for compassionate release premised on a defendant’s fear of

 contracting COVID-19, the Sixth Circuit has held that “generalized fears of contracting COVID-

 19, without more, do not constitute a compelling reason” to grant compassionate release. United

 States v. Ramadan, No. 20-1450, 2020 WL 5758015, at *2 (6th Cir. Sept. 22, 2020). Rather, a

 defendant must point to specific conditions that create a higher risk that the defendant will contract



 3
   An incarcerated defendant must comply with the mandatory exhaustion requirements of
 § 3582(c) before filing a motion for compassionate release. Here, the Government does not dispute
 that Smith has satisfied the exhaustion requirement.
                                                   3
Case 4:10-cr-20388-MAG-MJH ECF No. 898, PageID.13342 Filed 07/21/21 Page 4 of 8




 the virus.   To determine whether a defendant’s specific conditions render him particularly

 vulnerable to contracting COVID-19, courts generally consult the guidance on high-risk factors

 published by the Centers for Disease Prevention and Control (CDC). See Elias, 984 F.3d at 521.

        Because Smith has already contracted and recovered from COVID-19, the relevant inquiry

 is whether Smith has a high risk of reinfection. Under current CDC guidance, “[c]ases of

 reinfection with COVID-19 have been reported, but remain rare.”4 Although “the probability of

 SARS-CoV-2 reinfection is expected to increase with time after recovery from initial infection

 because of waning immunity and the possibility of exposure to virus variants,” an “increasing

 number of published studies suggest that,” presently, “>90% of recovered COVID-19 patients

 develop anti-SARS-CoV-2 antibodies” and “[a]dditional studies also demonstrate antibody

 response . . . can be durable for 6 months or more.”5 Because Smith tested positive for COVID-

 19 one year ago, he likely developed antibodies that are potentially still providing him with

 immunity from the virus. As a result of these antibodies, Smith’s risk of reinfection is low. A low

 risk of reinfection is not an extraordinary and compelling reason warranting release. See, e.g.,

 United States v. Johnson, No. 11-20493, 2021 WL 822495, at *3 (E.D. Mich. Mar. 4, 2021); United

 States v. Jackson, No. 17-55, 2021 WL 467590, at *2 (N.D. Ohio Feb. 9, 2021).

        Further, after recovering from COVID-19, Smith received the two-dose Moderna vaccine.

 Because he received the second dose well over two weeks ago, he is now fully vaccinated, meaning




 4
    CDC, Reinfection with COVID-19, https://www.cdc.gov/coronavirus/2019-ncov/your-
 health/reinfection.html [https://perma.cc/5X2L-KU4V].
 5
   CDC, Interim Guidance on Ending Isolation and Precautions for Adults with COVID-19,
 https://www.cdc.gov/coronavirus/2019-ncov/hcp/duration-isolation.html [https://perma.cc/A3JB-
 L29W].

                                                 4
Case 4:10-cr-20388-MAG-MJH ECF No. 898, PageID.13343 Filed 07/21/21 Page 5 of 8




 that he is protected to the fullest extent by the vaccine.6 According to the CDC, the vaccine reduces

 the risk of COVID-19 among people who are fully vaccinated “by 90 percent or more.”7

 Regarding people who are vaccinated but still get COVID-19, the vaccine has been shown to

 “provide protection against severe illness and hospitalization among people of all ages eligible to

 receive them.” Id. Significantly, “[t]his includes people . . . who are at higher risk of severe

 outcomes from COVID-19.” Id. Due to the vaccine’s high efficacy, once a defendant is

 vaccinated, his health conditions that may have previously placed him at higher risk of severe

 illness from COVID-19 are no longer extraordinary and compelling reasons for granting

 compassionate release. See, e.g., United States v. Groom, No. 2:17-cr-159, 2021 WL 1220225, at

 *2 (S.D. Ohio Apr. 1, 2021); United States v. Miller, No. 13-20928, 2021 WL 1115863, at *2

 (E.D. Mich. Mar. 24, 2021).

        Smith’s low risk of reinfection, coupled with the fact that he is fully vaccinated, render

 Smith’s fear of reinfection a non-compelling reason to grant him release. Even if Smith had shown

 the existence of extraordinary and compelling circumstances, his release would still be

 unwarranted based on the § 3553(a) factors, as explained below.

        B. Section 3553(a) Factors

        The § 3553(a) factors weigh against granting Smith release. Before granting a sentence

 reduction under the First Step Act, the Court must consider the § 3553(a) factors, which include

 the nature and circumstances of a defendant’s offenses, the seriousness of the offenses, the need

 to promote respect for the law, and the need to protect the public from further crimes by the



 6
   CDC, “COVID-19 Vaccines That Require 2 Shots,” https://www.cdc.gov/coronavirus/2019-
 ncov/vaccines/second-shot.html [https://perma.cc/BX6K-WMR5].
 7
      CDC,      “COVID-19       Vaccines      Work,”     https://www.cdc.gov/coronavirus/2019-
 ncov/vaccines/effectiveness/work.html [https://perma.cc/W7M8-9LHJ].
                                                  5
Case 4:10-cr-20388-MAG-MJH ECF No. 898, PageID.13344 Filed 07/21/21 Page 6 of 8




 defendant. Smith contends that the § 3553(a) factors support his release. Each of his arguments

 is addressed and rejected in turn.

        Smith attempts to minimize the seriousness of his crimes by arguing that the offenses for

 which he is currently incarcerated “did not involve physical violence.” Mot. at 13. However, the

 fact that Smith possessed a firearm in furtherance of a drug trafficking crime indicates that he was

 ready and willing to use physical violence to traffic drugs. Further, even absent physical violence,

 Smith’s drug trafficking-related crimes were undoubtedly serious. His drug crimes involved the

 distribution of heroin and cocaine, which are categorized as schedule I and II controlled substances,

 respectively, due to their high potential for abuse. The circulation of such addictive drugs in the

 community presents a grave danger to the community’s health and wellbeing.

        Smith also contends that he does not present a danger to the community. The Court

 disagrees. Before committing the instant drug trafficking offense, Smith was convicted of criminal

 sexual conduct in the second degree for forcibly raping a 17-year-old girl. Sentencing Tr. at

 PageID.5516 (Dkt. 602). He served seven years; was paroled; and, within a year, was returned to

 prison for three years on a parole violation based on a new conviction for dealing drugs. Smith was

 released from prison in 2003. Four years from his release, Smith returned to drug dealing. Id. Since

 being incarcerated for the instant drug trafficking offense, Smith has been sanctioned for possessing

 drugs or alcohol, and twice for possessing unauthorized items. 11/19/20 Op. at 3 (Dkt. 874). Smith’s

 criminal history casts doubt on his ability to be rehabilitated. If he were released now, there would

 be a serious risk that he would commit further crimes—likely drug crimes—that would endanger the

 community.

        Despite Smith’s post-incarceration infractions for possession of drugs, alcohol, and

 unauthorized items, he contends that his post-conviction conduct favors granting release. Namely, he



                                                  6
Case 4:10-cr-20388-MAG-MJH ECF No. 898, PageID.13345 Filed 07/21/21 Page 7 of 8




 argues that his prison job, participation in educational courses, and efforts to help teach others support

 release. Mot. at 13–15. The Court commends Smith on his efforts towards rehabilitation. However,

 given Smith’s multiple infractions, his post-conviction conduct does not, on balance, weigh in favor

 of granting him release.

         Next, Smith argues that he has served “over 50%” of his sentence and that this weighs in favor

 of granting release. Mot. at 12. Smith is mistaken that he has served over half of his sentence. He

 has only served approximately 11 years of his 25-year sentence, meaning that he has served less than

 half of his sentence. The fact that Smith has served less than half of his sentence weighs against

 granting him release, as it would not promote respect for the law. See, e.g., Ruffin, 978 F.3d at 1008

 (affirming district court decision that § 3553(a) factors did not support a sentence reduction in part

 because the defendant was yet to serve even half of his sentence); United States v. Richards, No. 12-

 20372, 2021 WL 912389, at *3 (E.D. Mich. Mar. 10, 2021) (“[A]llowing Defendant to be released

 after serving less than half of his sentence would not promote respect for the law or proper deterrence,

 [or] provide just punishment . . . .”).

         Smith also argues that release is warranted because his health has deteriorated since he

 contracted COVID-19 and was transferred to FCI Fort Dix. Mot. at 14. Specifically, he contends

 that he has experienced shortness of breath, fatigue, heart irregularities, and blurred vision. Id. His

 medical records plainly do not support his assertion. To the contrary, his medical records reflect that

 as of September 2020, Smith denied experiencing COVID-19 symptoms such as “fever/chills, cough,

 shortness of breath, fatigue, muscle/body aches, headache, new loss of taste or smell, sore throat,

 congestion/runny nose, nausea/vomiting, and diarrhea.” BOP Medical Records at PageID.13239. To

 the extent that Smith suggests FCI Fort Dix is a particularly unsafe environment, this claim is also




                                                     7
Case 4:10-cr-20388-MAG-MJH ECF No. 898, PageID.13346 Filed 07/21/21 Page 8 of 8




 contradicted by available data. According to the BOP’s website, FCI Fort Dix currently has no active

 COVID-19 cases among inmates or staff.8

           Finally, Smith argues that he should be granted release because the Honorable Linda Parker

 recently granted a compassionate release motion filed by one of Smith’s co-defendants, Isaac Meeks.

 Mot. at 13. Meeks’s circumstances are easily distinguishable from Smith’s, however. Notably,

 Meeks was facing a significantly shorter sentence than Smith. Whereas Smith was sentenced to 25

 years’ imprisonment, Meeks was only sentenced to 15 years. Smith’s longer sentence is the product

 of several factors, including Smith’s longer criminal history. As discussed above, Smith’s prior

 criminal history includes prior prison terms for the forcible rape of a minor and drug trafficking.

 Additionally, Meeks was released with just two years left on his sentence. Unlike Meeks, Smith has

 more than a decade left on his sentence.

           For these reasons, the § 3553(a) factors weigh against granting Smith’s motion.

                                         III. CONCLUSION

           For the reasons stated above, Smith’s motion for compassionate release (Dkt. 891) is

 denied.

           SO ORDERED.

 Dated: July 21, 2021                                  s/Mark A. Goldsmith
        Detroit, Michigan                              MARK A. GOLDSMITH
                                                       United States District Judge

                                   CERTIFICATE OF SERVICE

 The undersigned certifies that the foregoing document was served upon counsel of record and any
 unrepresented parties via the Court’s ECF System to their respective email or First Class U.S. mail
 addresses disclosed on the Notice of Electronic Filing on July 21, 2021.
                                                      s/Karri Sandusky
                                                      KARRI SANDUSKY
                                                      Case Manager


 8
     BOP, COVID-19 Cases, https://www.bop.gov/coronavirus/ [https://perma.cc/RZ84-JEM7].
                                                   8
